              Case 1:21-cv-04678-AJN
              Case 1:21-cv-04678-AJN Document
                                     Document 14
                                              13 Filed
                                                 Filed 08/20/21
                                                       08/17/21 Page
                                                                Page 1
                                                                     1 of
                                                                       of 1
                                                                          1




SO ORDERED.
                 The conference is
                 adjourned to
                 October 15, 2021
  8/18/2021      at 3:45 PM.
